FOR IMMEDIATE RELEASE INNOPHOS HOLDINGS, INC. REPORTS FIRST QUARTER 2010 RESULTS CRANBURY, New Jersey – (May 3, 2010) – Innophos Holdings, Inc. (NASDAQ: “IPHS”), a leading specialty phosphates producer in North America, today announced its financial results for the first quarter 2010. First Quarter Results · Net sales for the first quarter 2010 were $169 million, a 15% increase over fourth quarter 2009. In comparison to first quarter 2009, sales were 11% lower on lower pricing offset by a 12% increase in volumes. · Specialty Phosphates (excluding GTSP & Other) first quarter 2010 sales increased 8% sequentially on strong results in US/Canada and Mexico. Prices were 4% lower than fourth quarter 2009, well within the expected level of a 6% decline. Volumes were up 12% sequentially and up 19% on first quarter 2009. · Operating income for the first quarter 2010 was $22 million, 15% higher than fourth quarter 2009 (excluding rock contract arbitration settlement costs) and the first sequential operating income improvement since the third quarter 2008. Lower selling prices partly offset by higher volumes versus the first quarter 2009 caused a $33 million year over year decline. · Net income for the first quarter 2010 was $10 million or $0.47 per share (diluted), compared to $30 million or $1.39 per share (diluted) for the same period in 2009. · Net debt increased as expected by $17 million to $130 million on higher working capital to support higher operating rates in Mexico. Following the close of the period, on April 15, 2010 Innophos Holdings, Inc. redeemed at par its remaining $56 million of outstanding notes due 2012 with on hand cash. Randy Gress, CEO of Innophos, commented on the results, “I am pleased to report strong sequential earnings improvement in the quarter, arising primarily from encouraging ongoing volume growth. Results in US/Canada were particularly strong, with volumes up 12% sequentially. Mexico returned to profitability, and although its results were slightly below expectations, the business continued to make good progress in restoring its market position, with Mexico specialty phosphates sales up 12% sequentially. Overall, specialty phosphate volumes were up 19% year over year, and total company volumes were up 12%, the first year over year volume improvement the Company has achieved since 2007. Pricing also declined less than expected at 4% sequentially and we expect pricing to move up moderately in the second quarter. Finally, we made progress during the quarter toward diversifying phosphate rock sources for Mexico, including signing a new contract today with our first new strategic supplier." Segment Results Reporting Beginning with its second quarter 2010 Form 10-Q report, Innophos plans to change operating segments, reporting GTSP & Other separately to give better visibility for the Company’s core specialty phosphates business in US/Canada and Mexico. Additional disclosure is included in this release for GTSP & Other. GTSP (granulated triple super phosphate) is a fertilizer produced as a co-product of the Mexico facility’s acid purification process. Other products included in this classification include miscellaneous non-core product sales arising primarily in Mexico. United States · Volumes increased 21% year over year and 12% sequentially on strong demand for Specialty Salts & Specialty Acids. Selling prices decreased 28% year over year and 4% sequentially. First quarter 2010 net sales decreased 7% overall versus first quarter 2009 due to the noted volume and price variances. · First quarter 2010 operating income, at $18 million, was flat sequentially and $23 million below the first quarter 2009 when selling prices reached their peak. Mexico · Net sales increased 38% sequentially (8% for specialty phosphates) on higher volumes but decreased 22% in the first quarter 2010 versus the prior year period on lower selling prices. · GTSP & Other sales increased to $12 million on higher prices and improved volume versus the $2 million recorded in the fourth quarter 2009, although this was still 30% below sales for the same period in 2009. · Mexico returned to profitability from a fourth quarter 2009 loss, recording $2 million of operating income in the first quarter 2010 compared to $8 million for the first quarter 2009. Although volume improvement continued, profitability fell short of earlier forecasts due to several factors including a delay in GTSP shipments to the second quarter 2010 and higher costs from an earlier than anticipated restart of idled operating equipment. · GTSP & Other operating income for the first quarter 2010 was break-even compared to a loss of $2 million for the same period in 2009. Canada · Volumes increased 21% year over year and 12% sequentially on strong demand for Specialty Salts & Specialty Acids. Selling prices decreased 4% sequentially and 25% year over year which led to a 4% overall sales decrease for first quarter 2010 versus first quarter 2009. · First quarter 2010 operating income of $2 million showed a slight improvement sequentially but represented a $5 million decline versus first quarter 2009 peak selling prices. Recent Trends and Outlook First quarter 2010 results confirmed the encouraging volume trend seen in the second half of 2009. Specialty phosphates sequential volumes were up 12% in both US/Canada and in Mexico as that operation regained market position. Overall, the 12% specialty phosphate volume increase represented the fourth consecutive quarter of sequential volume improvement. Selling prices declined only 4% sequentially, and management expects to see overall average specialty phosphates pricing to improve slightly from this point. Specialty phosphate volume is expected to continue to grow for the 2010 second quarter at a rate of 5% to 10% versus the first quarter 2010, with Mexico expected to continue showing strong improvement.
